Name: Commission Regulation (EEC) No 3520/88 of 11 November 1988 re-establishing the levying of customs duties on knives falling within CN code 8211, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  iron, steel and other metal industries
 Date Published: nan

 ') OJ No L 350, 12. 12. 1987, p. 1 . 12. 11 . 88 Official Journal of the European Communities No L 307/27 COMMISSION REGULATION (EEC) No 3520/88 of 11 November 1988 re-establishing the levying of customs duties on knives falling within CN code 8211 , originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply Whereas, in the case of knives falling within CN code 821 1 the individual ceiling was fixed at 1 050 000 ECU ; whereas, oh 1 November 1988 imports of these products into the Community originating in China reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against China* THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3635/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries ('), and in particular Article 16 thereof, Whereas, pursuant to Articles 1 and 14 of Regulation (EEC) No 3635/87, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 14 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION : Article 1 As from 15 November 1988, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3635/87 shall &gt; be re-established on imports into the Community of the following products originating in China : Order No CN code Description 10.0950 8211 10 00 8211 91 90 8211 92 90 8211 93 90 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading No 8208, excluding knvies with handles of base metal Article 2 This Regulation shall enter into force on the third day following its publication in the Official JournUl of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1988 . For the Commission COCKFIELD Vice-President